Citation Nr: 0215324	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  99-05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES


1. Entitlement to an increased rating for residuals of 
intestinal obstruction due to fibrinous adhesions, paralytic 
ileus, status post operative (intestinal obstruction 
residuals herein), currently evaluated as 30 percent 
disabling.

2. Entitlement to an increased rating for severed left rib 
arch cartilage, between 7th and 8th rib cartilages (left rib 
disorder herein), currently evaluated as 10 percent 
disabling.

3. Entitlement to a total disability rating for compensation 
purposes based on unemployability due to service-connected 
disability (TDIU).

REPRESENTATION

Appellant represented by:	Richard La Pointe, Attorney at 
Law



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active duty from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied claims for increased ratings for the veteran's 
two service-connected disabilities.  At that time, the RO 
also denied a claim of TDIU.

In June 2000, the Board denied the veteran's claims.  The 
veteran appealed that determination to The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") and in an April 2001 Order, 
the Court vacated the Board decision and remanded the claim 
to the Board for readjudication.  

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for residuals of 
intestinal obstruction due to fibrinous adhesions, paralytic 
ileus, status post operative, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [to be codified 
at 38 C.F.R. § 19.9(a)(2)].  When such development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3.105 (Jan. 23, 2002) [to be codified at 38 C.F.R. § 20.903.]  
After giving such notice and reviewing the veteran's 
response, the Board will prepare a separate decision 
addressing that issue.  This decision will address the issue 
of an increased rating for severed left rib arch cartilages, 
between 7th and 8th rib cartilages.  The issue of entitlement 
to a TDIU will be deferred.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Severed left rib arch cartilage, between 7th and 8th rib 
cartilages, is manifested by complaints of pain on certain 
movement with tenderness to palpation in the mid axillary 
line.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
severed left rib arch cartilage, between 7th and 8th rib 
cartilages, are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 1991 & Supp. 2002; 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.71a, 
Diagnostic Code 5297 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  In this regard, in March 2002 and in May 2002, the 
Board contacted the veteran and notified him of the evidence 
needed to establish entitlement to the benefit sought, and 
what the Board had done, as well as what was needed from the 
veteran and what he could do to help with his claim.  No 
further assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA has 
secured medical records and the veteran has been examined in 
conjunction with the claim.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

VA has made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and VA has met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.  

Service connection for residuals, post-operative, intestinal 
obstruction due to fibrinous adhesions, paralytic ileus, was 
established by rating decision dated in September 1955, after 
a VA examination of that same month indicated no present 
gastric symptoms or findings.  At that time, the RO noted the 
veteran's in-service medical history, to include a January 
1955 Army hospital admission for complaints of occasional 
episodes of abdominal pain since "childhood," with his first 
severe attack occurring in October 1953 while in the active 
service of the military.  The in-service diagnosis was 
gastric diverticulum, a disorder which the RO found 
represented a constitutional and development abnormality, 
precluding service connection.  However, the RO noted that in 
January 1955 the veteran underwent ameliorative surgery to 
excise the gastric diverticulum, and that he suffered post- 
operative complications, including, a small bowel 
obstruction.  These residuals were service-connected, and a 
10 percent rating was assigned under Diagnostic Code 7301.  

A 20 percent evaluation was assigned by RO rating decision 
dated in June 1958, at which time service connection was 
expanded to include the veteran's severed left rib arch 
cartilage, between 7th and 8th rib cartilages, under 
Diagnostic Codes 7301 and 5297.  Subsequently, by RO rating 
decision dated in May 1979, the current 30 percent evaluation 
was assigned for service-connected intestinal obstruction 
residuals under Diagnostic Code 7301, and a separate 10 
percent was established for service-connected left rib 
disorder under Diagnostic Code 5297.  These ratings have 
remained in effect, with a combined evaluation of 40 percent, 
since January 1979.  

VA treatment records dated from March 1997 to November 1998 
show treatment for several non-service-connected disorders.  
On VA examination in November 1998, the veteran denied any 
post-service surgical procedures with regard to his service-
connected disabilities.  Presently, he complained of chest 
wall pain over the left anterolateral rib margin, which is 
exacerbated by coughing and sneezing, as well as extending 
the arms above the horizontal plane at the shoulder level 
causing exacerbation of the pain and affecting his ability to 
lift more heavy objects.  The veteran was ultimately 
diagnosed with multiple non-service-connected disorders.  
These disorders, and their symptoms, were not associated with 
service-connected disabilities.  

Significantly, on VA examination, the veteran denied any 
problems with, rib fracture, or chest wall trauma, or any 
other surgical procedures in the area of the chest or ribs.  

On examination of the skin, in pertinent part, a 39 cm. gray-
white, mildly hypertrophic, non-tender, and non- herniated 
cicatrix was observed extending from the right upper 
quadrant, 2-3cm. lateral from the mid line straight to the 
left and curving around posteriorly in the 7th and 8th rib 
intercostal space, ending in the anterior left auxiliary 
line. While the scar itself was non-tender, there was some 
underlying costochondral junction tenderness with localized 
compression, palpation and coughing maneuvers at about the 
same rib level near the costochondral junction with mild 
palpable soft tissue hypertrophy at that site.

Chest examination revealed no significant chest wall 
deformity except from a mild increased AP diameter.  The 
lungs were resonant to percussion and clear to auscultation 
with the exception of diminution in breath sounds left lower 
lung with no significant loss of tactile fremitus and no 
echophony or pleural rub appreciated in the area over the 
left anterior chest wall.  Present chest x-rays from November 
1998 revealed a 5 cm. pleural based left chest tumor or mass, 
which was found to be unchanged from February 1995 and 1991 
chest x-rays.

The November 1998 VA examiner's assessment included chronic 
left anterolateral chest pain persists, affecting, to some 
extent, his ability to work above the horizontal plane due to 
partial separation of the 7th and 8th rib cartilaginous 
attachments.

                          The veteran was examined by VA in March 2002.  
The examiner noted that the claims file had been reviewed in 
detail.  A complete history was documented.  The veteran 
reported having pain in the region of the left chest wall 
with some activities such as rolling over in bed, twisting 
his torso from side to side or reaching over his head.  
Examination of the chest showed it to be clear to 
auscultation.  There was tenderness to palpation in the mid 
axillary line.  The examiner diagnosed, left 7th and 8th rib 
malalignment postoperatively now with positional pain; no 
pulmonary symptomatology.  It was opined that the veteran had 
little industrial impairment due to this disability since it 
tended to be positional and had been accommodated over the 
years.  A chest x-ray was subsequently performed, and in an 
addendum, it was noted that there was no definite rib 
abnormality and that there was no acute infiltrate in the 
lungs.  A PFT showed normal lung volumes.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155.  The regulations require that 
in evaluating a given disability, it be viewed in relation to 
its whole recorded history. 38 C.F.R. §§ 4.1, 4.2. Where 
entitlement to compensation has already been established, 
however, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran and his representative contend that an increased 
evaluation is warranted for the veteran's service-connected 
left rib disorder.  The Board must note, however, that 
specific contentions are distinctly not of record, and 
neither the veteran nor his representative has identified in 
what way this service-connected disability has increased in 
severity.  

The veteran's service-connected 7th and 8th rib cartilage 
disorder is evaluated, by analogy, to removal of the ribs, 
under Diagnostic Code 5297.  With one rib removed, or with 
resection of two or more ribs without regeneration, a 10 
percent evaluation is assigned.  A 20 percent evaluation is 
warranted for removal of two ribs, and without involvement of 
more than two ribs, a higher evaluation is not warranted.  38 
C.F.R. Part 4, Code 5297 (2002).  

The veteran is not shown to have had two ribs removed.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted in the first instance.  On further review of the 
evidence of record, the veteran had some chest pain in the 
left anterolateral area on VA examination in January 1998, 
which was associated with his 7th and 8th rib disorder.  On 
the most recent VA examination, he had complaints of 
positional pain and there was some tenderness.  The Board 
finds that these symptoms do not more closely approximate the 
removal of two ribs, without regeneration, so as to warrant a 
20 percent evaluation under Diagnostic Code 5297.  While the 
one VA examiner thought that the left rib pain limited, to 
some extent, the veteran's ability to work above the 
horizontal plane, there was no indication that any such 
limitation of function was greater than that already 
contemplated by the current 10 percent disability rating, 
currently assigned for the left rib disorder.  In addition 
the recent VA examiner stated that there was little 
industrial impairment.  The examiner noted that there was no 
pulmonary symptomatology.  The diagnostic testing reveals no 
abnormality.  Thus, the record does not support a finding 
that a rating beyond 10 percent is warranted for the left rib 
disorder.   

The Board notes that, to whatever extent the veteran may be 
offering his own medical opinion and diagnosis as to his 
condition, the record does not indicate that he has any 
professional medical expertise.  As a layman, the veteran has 
no competence to give a medical opinion on diagnosis or 
etiology of a condition, and his statements on such matters 
are not material evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while he has stated that his 
condition has worsened, and that a higher rating should be 
assigned, the objective medical evidence of record does not 
support this assertion.  

The Board finds that the evidence of record does not suggest 
such an unusual or exceptional disability picture so as to 
render "impractical" the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (2002).  Although the veteran 
has asserted, albeit in the most general of term, that his 
full time employment was first affected in April 1955, he has 
not asserted, specifically, that he has been rendered unable 
to work due to service-connected disability.  Moreover, his 
service-connected disability has not resulted in any 
hospitalization or in marked interference with employment.  
Under these circumstances, the Board finds that there is no 
evidence of marked interference with employment.  Thus, a 
basis for an extra-schedular evaluation has not been 
presented.  



ORDER

The claim for an evaluation in excess of 10 percent for 
severed left rib arch cartilage, between 7th and 8th rib 
cartilages, is denied.

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

